DETAILED ACTION

Allowable Subject Matter
Claims 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 recites, inter alia, “that the main light is mounted to the forward portion by the
pivot mount to pivot relative to the main housing about the first axis between the lower and
upper positions”. The prior, specifically Harvey does not teach a structure wherein the main light
is connected to the forward portion. Although Aoki does teach that the main light is connected to
the forward portion, the Examiner finds that it would not be an obvious modification of Harvey to
mount the light to the forward portion as taught by Aoki, it would require substantial design
changes, defeat the purpose of having two independent light sources, and does not have a
clear and obvious benefit. The Examiner additionally finds that the rearrangement of parts (In re
Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) is not applicable as it would substantially
change the function of the device, requiring a completely different connection structure and
again removing the two light sources.
The Examiner notes that no other prior art teaches the claimed limitation in light of the
defined rearwardly opening u-shaped channel. |n the interest of compact prosecution, the
Examiner notes that the rearwardly opening u-shaped channel is also a critical element in the
claim, without said structure more generic clip based lights may read on the independent claim,
e.g. Aoki may be modified with any surface clip structure to potentially read on claim 1.
Claims 17 and 19 are allowed based on their dependence from claim 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Matthew J. Peerce/Primary Examiner, Art Unit 2875